     Case 3:16-cr-00359-K Document 119 Filed 06/25/20      Page 1 of 2 PageID 356



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


UNITED STATES OF AMERICA                     §
                                             §
                                             §
v.                                           §   NO. 3:16-CR-0359-K (01)
                                             §
LANCE ALVIN COUBRY, JR.                      §
Defendant                                    §


             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Rebecca Rutherford for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

his right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of TIME

SERVED. No term of Supervised Release to follow.




NO. 3:16-CR-00359-K (01)
PAGE 1
  Case 3:16-cr-00359-K Document 119 Filed 06/25/20   Page 2 of 2 PageID 357



The Court will enter a Judgment reflecting TIME SERVED.

      SO ORDERED.

      Signed June 25th, 2020.




                                    ___________________________________
                                    ED KINKEADE
                                    UNITED STATES DISTRICT JUDGE




NO. 3:16-CR-00359-K (01)
PAGE 2
